The petition filed in the common pleas court is in the usual form for an action under the code upon a promissory note. The answer is as follows:
“This defendant admits that he signed the note set out in the petition herein, but he denies that there is due to plaintiff from him the sum of two hundred dollars or any amount whatsoever, for the reason that said note was obtained from him, the defendant, under and by misrepresentations; and he denies each and every allegation in' plaintiff’s petition contained, not herein specifically admitted to be true.”
The admission that the defendant signed the note is not also an admission that the same was delivered to plaintiff or that he is the owner and holder thereof. A denial of each and every other allegation in the petition put in issue plaintiff’s title to the note; and upon failure to offer the note in evidence the court erred in *71overruling defendant’s motion to arrest the ease from the jury.
Benner & Benner, for plaintiff in error.
17. 17. Symmes, contra.
The note was afterwards however offered in evidence by the defendant' himself, and the questions of title to and consideration for the note were fully covered by the evidence which is all brought before us in the bill of exceptions, and we think sustains the verdict.
It does not appear that the defendant was prejudiced by the error of the gourt in overruling the motion, 'and the judgment will be affirmed.